DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
This Office action is in response to the filing of 7/12/2020. Claims 1-20 are currently pending.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the female cavity of claim 1, the cam shaft of claim 8, the arm of claim 11, the plunger arm of claim 13, the sensor of claim 15, the cam profile of claim 16, the hopper of claim 17, the inbound conveyor of claim 18, and the outbound conveyor of claim 19 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate 
The drawings are objected to because the lines in the drawings are faded, fuzzy, and difficult to see. Similarly, the pictures of Figs. 3-9 are unclear. The lines in the drawings should be solid, dark, and crisp and the pictures should be clear. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim15 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
	Regarding claim 15, the limitation “a sensor stops the motion to clear cartons or objects, stopping the down motion of the plunger” is not enabled because the disclosure does not sufficiently describe how a sensor is capable of stopping a motion or clearing objects. A typical sensor is only capable of sending and receiving signals. A typical sensor does not perform the .

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 15 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Regarding claim 15, the limitation “a sensor stops the motion to clear cartons or objects, stopping the down motion of the plunger” is vague and indefinite because it is not clear how a sensor is capable of performing the actions of stopping or clearing.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-14 and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Moen (US 4661091) in view of Pohle (US 2120679).
	Regarding claim 1, Moen discloses a forming machine (Fig. 1) for erecting a packaging article, the machine comprising a female cavity (50 – Fig. 7) and a plunger (48 – Fig. 7) which moves up and down in a generally vertical cycle and which can push a packaging article down into the cavity when moving down (col. 5, line 64 – col. 6, line 2).
	However, Moen does not disclose that the plunger is driven to move up and is not driven to move down.
	Pohle teaches a machine comprising a plunger (132 – Fig. 3) which moves up and down in a generally vertical cycle in which the plunger is driven to move up and is not driven to move (pg. 2, col. 2, lines 29-53). One of ordinary skill in the art, upon reading the teaching of Pohle, would have recognized that the plunger actuating mechanism of Pohle is analogous to the mechanism that actuates the plunger of Moen and is capable of being used to actuate the plunger of Moen without altering the intended function of Moen.
	Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of applicant’s claimed invention, to have substituted the plunger driving mechanism of Moen for the plunger actuating mechanism of Pohle, thereby resulting in a forming machine in which the plunger is driven to move up and is not driven to move down since the plunger actuating mechanism of Pohle is a well-known mechanism in the art for actuating a plunger and one of ordinary skill in the art would have the skill to substitute known equivalents.

Moen, as modified by Pohle, further teaches:
	Claim 2, the plunger (132 – Fig. 3, Pohle) is pushed up (pg. 2, col. 2, lines 29-38, Pohle).

	Claim 3, the plunger (132 – Fig. 3, Pohle) is allowed to drop under its own weight (pg. 2, col. 2, lines 50-53, Pohle).

	Claim 4, a cam (105 – Fig. 1, Pohle).

	Claim 5, the cam (105 – Fig. 1, Pohle) is an eccentric cam (see Fig. 1, Pohle).

(105 – Fig. 1, Pohle) is non-circular (see Fig. 1, Pohle).

	Claim 7, the cam (105 – Fig. 1, Pohle) is generally oval, ovoid, elliptical or ellipsoid (see Fig. 1, Pohle).

	Claim 8, a cam shaft (98 – Fig. 1, Pohle).

	Claim 9, the cam shaft (98 – Fig. 1, Pohle) is balanced (the cam shaft has a mass so it must be balanced in some manner).

	Claim 10, a cam follower (113 – Fig. 1, Pohle) is provided on or by the cam (105 – Fig. 1, Pohle).

	Claim 11, the cam follower (113 – Fig. 1, Pohle) is or carries an arm (107 – Fig. 1, Pohle) which in turn control/carries the plunger (pg. 2, col. 1, lines 15-16 and pg. 2, col. 2, lines 32-38, Pohle).

	Claim 12, the plunger (132 – Fig. 3, Pohle) is not directly connected to a mechanical drive (pg. 2, col. 2, line 50-53, Pohle; at least when the plunger drops it is not directly connected to a mechanical drive).

(173 – Fig. 1, Pohle) which pivots up and down (pg. 2, col. 2, lines 47-50, Pohle).

	Claim 14, if the plunger arm (173 – Fig. 1, Pohle) does not reach bottom dead center, the machine stops downwards motion of the plunger (pg. 2, col. 2, lines 47-50, Pohle; the plunger is biased downwards by gravity, if the plunger arm does not reach bottom dead center, the plunger is not allowed to fall further down).

	Claim 16, a plunger arm (113 – Fig. 1, Pohle) rolls on top of a cam profile (the profile of 105 – Fig. 1, Pohle).

	Claim 17, a hopper (44 – Fig. 1, Moen).

	Claim 18, an inbound conveyor (col. 6, lines 23-36, Moen).

	Claim 19, an outbound conveyor (42 – Fig. 1, Moen).

	Claim 20, a method of erecting a packaging article comprising: providing a female cavity (50 – Fig. 7, Moen) and a plunger (132 – Fig. 3, Pohle) which moves up and down in a generally vertical cycle (pg. 2, col. 2, lines 36-53, Pohle); pushing a packaging article down into the female cavity by moving the plunger down (col. 5, lines 62-68, Moen); driving the plunger up (pg. 2, col. 2, lines 29-38, Pohle); and allowing the plunger to drop down (pg. 2, col. 2, lines 50-53, Pohle).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS M WITTENSCHLAEGER whose telephone number is (571)272-7012.  The examiner can normally be reached on MON-FRI: 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thanh Truong can be reached on 571-272-4472.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/THOMAS M WITTENSCHLAEGER/Examiner, Art Unit 3731
9/10/2020